Case: 16-20393      Document: 00513864801         Page: 1    Date Filed: 02/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                    No. 16-20393
                                                                                   Fif h Circuit

                                                                                 FILED
                                  Summary Calendar                         February 6, 2017
                                                                            Lyle W. Cayce
ALBERT MORRIS,                                                                   Clerk


              Plaintiff - Appellant

v.

WELLS FARGO BANK,

              Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:15-CV-811


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
       Albert Morris seeks to set aside the foreclosure of the real property
located at 54 The Oval St., Sugar Land, Texas 77479 (the “Property”) and to
restore his possession of the Property, which he lost in prior state court
litigation. Morris appeals both the district court’s denial of his motion to
remand to state court and the district court’s dismissal of his claims. Because
the Rooker-Feldman doctrine forecloses federal subject matter jurisdiction in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20393      Document: 00513864801        Page: 2    Date Filed: 02/06/2017


                                    No. 16-20393

this case, we do not address the merits of Morris’s claims. Accordingly, we
VACATE the district court’s judgment and REMAND the case to the district
court with instructions to remand to the appropriate Texas state court.
                                    I. Background
      Morris defaulted on his home equity loan in 2005. Wells Fargo and
Option One Mortgage Corporation (“Option One”) subsequently filed an
application to foreclose on the Property. Shortly after a Texas state court
granted the foreclosure application in October 2006, Morris filed a separate
lawsuit to prevent foreclosure of the Property. The 400th Judicial District
Court of Fort Bend County reaffirmed the judgment granting the foreclosure
application and dismissed Morris’s complaint in May 2008. A foreclosure sale
was held on March 3, 2009, and American Home Mortgage Servicing, Inc.
(“American Home”) 1 won the bid to purchase the Property. A few months later,
the Fort Bend County Court at Law No. 4 affirmed an order granting a forcible
detainer against Morris and awarded possession of the property to American
Home, and on appeal the Houston First District Court of Appeals affirmed the
judgment of the County Court. The Property was ultimately conveyed to Wells
Fargo through a substitute trustee’s deed.
      In November 2009, Morris filed a federal lawsuit against American
Home and Wells Fargo, among others, challenging the foreclosure sale and
seeking to “rescind the March 3, 2009 foreclosure, and set aside the
foreclosure.” Morris v. Am. Homes Mortg. Servicing, Inc., 2010 WL 3749399,
at *2 (S.D. Tex. Sept. 22, 2010) (alteration omitted).            Morris claimed, in
relevant part, that “[American Home] was not the proper party to foreclose,
and Wells Fargo is not the proper party to have title.” Id. The federal district



      1  American Home is the successor in interest to Option One and the servicing agent
for Wells Fargo.

                                           2
    Case: 16-20393    Document: 00513864801       Page: 3   Date Filed: 02/06/2017


                                  No. 16-20393

court dismissed Morris’s claim for lack of subject matter jurisdiction under the
Rooker-Feldman doctrine. Id. at *3. On appeal, we affirmed dismissal under
the Rooker-Feldman doctrine because Morris was “complaining of injuries
caused by the state court judgments.” Morris v. Am. Home Mortg. Servicing,
Inc., 443 F. App’x 22, 24 (5th Cir. 2011) (citation omitted). Morris subsequently
filed a Petition for Bill of Review in state court seeking to set aside the state
court decision granting the foreclosure application, but the Petition was
dismissed on summary judgment.
      Morris filed the present suit against Wells Fargo on February 25, 2015,
in Texas state court seeking to “quiet title on his home . . . and to return such
Title to Albert Morris’ name.” Wells Fargo removed the suit to federal court
based on diversity jurisdiction. The district court denied Morris’s motion to
remand and subsequently granted Wells Fargo’s motion to dismiss Morris’s
claims. Morris timely appealed.
                            II. Standard of Review
      “The objection that a federal court lacks subject-matter jurisdiction may
be raised by a party, or by a court on its own initiative, at any stage in the
litigation, even after trial and the entry of judgment.” Arbaugh v. Y&H Corp.,
546 U.S. 500, 506 (2006) (citation omitted). “We review questions of subject
matter jurisdiction de novo.” Wagner v. United States, 545 F.3d 298, 300 (5th
Cir. 2008) (quoting In re Bissonnet Invs. LLC, 320 F.3d 520, 522 (5th Cir.
2003)).
                                III. Discussion
      The Rooker-Feldman doctrine bars a federal district court from
“exercising subject-matter jurisdiction in an action it would otherwise be
empowered to adjudicate,” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544
U.S. 280, 291 (2005), including instances where diversity jurisdiction
otherwise exists, see, e.g., Bergquist v. Mann Bracken, LLP, 592 F.3d 816, 818

                                       3
    Case: 16-20393     Document: 00513864801      Page: 4    Date Filed: 02/06/2017


                                  No. 16-20393

(7th Cir. 2010) (“[T]oday no one doubts that [the Rooker-Feldman doctrine] is
equally applicable to diversity litigation.”); Segler v. Felfam Ltd. P’ship, 324
F. App’x 742, 743 (10th Cir. 2009) (citing Noel v. Hall, 341 F.3d 1148, 1155 (9th
Cir.2003)). “Reduced to its essence, the Rooker–Feldman doctrine holds that
inferior federal courts do not have the power to modify or reverse state court
judgments.” Union Planters Bank Nat’l Ass’n v. Salih, 369 F.3d 457, 462 (5th
Cir. 2004) (quotation marks and citation omitted). The doctrine “is confined to
cases . . . brought by state-court losers complaining of injuries caused by state-
court judgments rendered before the district court proceedings commenced and
inviting district court review and rejection of those judgments.” Exxon Mobil,
544 U.S. at 284. Although the doctrine “usually applies only when a plaintiff
explicitly attacks the validity of a state court’s judgment, . . . it can also apply
if the plaintiff’s federal claims are so inextricably intertwined with a state
judgment that the federal court is in essence being called upon to review the
state court decision.” Ill. Cent. R.R. Co. v. Guy, 682 F.3d 381, 390–91 (5th Cir.
2012) (quotation marks and citation omitted).
      In Morris’s present suit, he again argues that the March 3, 2009
foreclosure sale was invalid, and that he is entitled to possession of the
Property. According to Morris, because the foreclosure sale was invalid, “Wells
Fargo’s deed is ineffective.” Morris specifically requests that the court “void
the purported foreclosure(s) of [the Property]; . . . annul Wells Fargo’s
Substitute Trustee Deed[;] . . . [and] return [his] home Title and Possession to
him as it was prior to Wells Fargo’s void deed cloud.” Thus, Morris asks this
court to restore the possession of the Property that he lost in the earlier state
court litigation, which awarded possession of the Property to American Home
following the foreclosure sale. Accordingly, because Morris is complaining of
“injuries caused by [a] state-court judgment[],” the district court lacked subject
matter jurisdiction under the Rooker-Feldman doctrine. See Exxon Mobil, 544

                                         4
    Case: 16-20393    Document: 00513864801     Page: 5   Date Filed: 02/06/2017


                                 No. 16-20393

U.S. at 284; see also Salinas v. U.S. Bank Nat’l Ass’n, 585 F. App’x 866, 867
(5th Cir. 2014) (holding that the district court lacked subject matter
jurisdiction over a challenge to a foreclosure where the plaintiff presented
claims that were “‘inextricably intertwined’ with the state court’s judgment—
i.e., reversal of the state court’s judgment would be a necessary part of the
relief requested, and the source of his claims is the state judgment of writ of
possession”).
      Moreover, we also note that, similar to Morris’s present suit, Morris
previously filed a complaint against Wells Fargo in federal court seeking to
restore possession of the Property to himself by arguing that “[American Home]
was not the proper party to foreclose, and Wells Fargo is not the proper party
to have title.” See Morris, 2010 WL 3749399, at *2. We affirmed the district
court’s determination that it lacked subject matter jurisdiction under the
Rooker-Feldman doctrine because Morris was “complaining of injuries caused
by . . . state court judgments.” See Morris, 443 F. App’x at 24. Consistent with
our earlier decision, we hold today that the district court lacked subject matter
jurisdiction over Morris’s present suit because he is complaining of injuries
caused by a state court judgment.
      Accordingly, we VACATE the district court’s judgment and REMAND
the case to the district court with instructions to remand to state court.




                                       5